Citation Nr: 1522652	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-47 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from May 1979 to October 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The appellant's claims file is now in the jurisdiction of the Houston, Texas RO.  In May 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In January 2014, the Board reopened the claim of service connection for a low back disability and remanded the reopened claim for additional development.  The claim was remanded for additional development again in October 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the consequent further delay, but finds that further development of the record is necessary for a proper adjudication of the instant claim.  Specifically, it appears that pertinent (and perhaps critical) private medical records are outstanding.

The appellant alleges he injured his back in service and that a back disability has persisted since.  On May 2006 VA examination, he refused to provide his employment history for the period from 1979 to 1998, but reported he worked as jet engine technician for Pratt and Whitney between 1998 and 2003.  The examiner opined that the appellant's low back disability is unrelated to service, in part, because he would not have been able to work as a jet engine technician with a preexisting back disability.  On December 2014 VA examination, he reported he had worked for the U.S. Postal Service in San Antonio, Texas, for approximately two years beginning in 1997.  The examiner indicated the appellant was nonspecific about his employment history between his period of ACDUTRA and his U.S. Postal Service employment, but reported selling auto parts, cutting grass, and washing cars.   The examiner opined the appellant's low back disability is unrelated to service, in part, because he reported working as a mail carrier for Postal Service, and as a jet engine technician following his ACDUTRA and would not have been able to do so with a preexisting back disability.  The examiner noted such jobs would have required pre-employment physical examinations that would have screened for low back disability.  The reports of such examinations have not been sought to date (as the appellant had not reported undergoing, or provided releases for VA to secure the reports of, such examinations,).  Now it appears that such reports (and perhaps other work-related records) are likely to contain information pertinent to the medical questions raised in the instant appeal, and they must be considered.  

The appellant has submitted physician's statements indicating that his current low back disability may be related to an injury in service, but the treatment providers did not acknowledge his employment history and their opinions are stated in speculative terms and therefore have limited probative value.  An examination to secure a medical opinion that encompasses all additional evidence received would be necessary if the development for records bears fruit.

[The appellant is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within 1 year following the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).]

The case is REMANDED for the following:

1. The AOJ should ask the appellant to identify each of his employers during from October 1979 through 2003, providing the approximate dates of employment and accounting for all time periods, and to provide releases for VA to secure complete records of any pre-employment or other work-related that would be related to the instant claim (e.g., any accommodations for disability made, any work restrictions noted, any work injuries reported, any days missed at work due to disability, Workers' compensation claims/awards, etc.), specifically including releases for complete such records from the U.S. Postal Service (San Antonio, Texas) and Pratt and Whitney).   The AOJ should secure for association with the record complete clinical records from all employers identified.  If any employment records sought are not received pursuant to VA's request, the AOJ should advise the appellant that ultimately it is his responsibility to ensure that such private records are received.  If he does not respond to the request for complete identifying information and all authorizations for VA to secure employment records needed, the claim should be further processed under 38 C.F.R. § 3.158(a) (after the Veteran has been afforded the period of time specified in that regulation to respond).  (If he provides only a partial response, he should be advised that the response is incomplete and of what else is needed, and afforded opportunity to complete his submission.  If (and only if) the action sought above is all completed (and the claims does not require processing under 38 C.F.R. § 3.158(a)), the AOJ should proceed to the further development sought below.

2. The AOJ should forward the appellant's file to the VA orthopedic examiner who furnished the December 2014 opinion (if the December 2014 examiner is unavailable, to another VA orthopedic spine surgeon) for an addendum opinion regarding the etiology of his low back disability.  Upon re-review of the record (to include this remand and the employment-related examination and other pertinent records sought above), and provide opinions that respond to the following: 
(a) Please identify (by diagnosis) each low back disability shown.

(b) Please identify the likely etiology for each low back disability entity diagnosed, and specifically whether it is at least as likely as not (a 50 % or better probability) that such disability is related to the appellant's service, to include complaints and treatment for low back pain and/or his injury therein? 

The examiner must provide rationale for all opinions, to specifically include comment on the opinions/textual evidence already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

If the opinions sought cannot be provided without a re-examination of the appellant, arrangements should be made for the appellant to be re-examined in connection with this medical advisory opinion. 

3. The AOJ should then review the entire record and readjudicate the reopened claim of service connection for a low back disability.  If it remains denied, the AOJ should issue an appropriate SSOC, and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

